         Case 1:19-cv-07839-SDA Document 22 Filed 08/21/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                          8/21/2020
 Raul Enrique Tomala, on behalf of himself
 and others similarly situated,

                              Plaintiff,                      1:19-cv-07839 (SDA)

                      -against-                               ORDER

 CLGM, Inc. et al.,

                              Defendants.


STEWART D. AARON, United States Magistrate Judge:

       This case contains one or more claims arising under the Fair Labor Standards Act. The

Court has been notified that the parties have reached a settlement on all issues. In light of the

requirements of Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015), the parties

must file a joint letter or motion that addresses whether the settlement is fair and reasonable.

       Any such letter or motion shall be filed by Monday, September 21, 2020, and should

address the claims and defenses, the defendants’ potential monetary exposure and the bases for

any such calculations, the strengths and weaknesses of the plaintiff’s case and the defendants’

defenses, any other factors that justify the discrepancy between the potential value of plaintiff’s

claims and the settlement amount, the litigation and negotiation process, as well as any other

issues that might be pertinent to the question of whether the settlement is reasonable (for

example, the collectability of any judgment if the case went to trial).

       The joint letter or motion should also explain the attorney fee arrangement, attach a copy

of the retainer agreement, and provide information as to actual attorney’s fees expended and

the relevant experience of the attorney(s). Finally, a copy of the settlement agreement itself must
         Case 1:19-cv-07839-SDA Document 22 Filed 08/21/20 Page 2 of 2




accompany the joint letter or motion.

SO ORDERED.

DATED:        New York, New York
              August 21, 2020

                                            ______________________________
                                            STEWART D. AARON
                                            United States Magistrate Judge




                                        2
